 
[ex10-9logo.jpg]
U.S. Executive Offices
P.O. Box 0445
155 Chestnut Ridge Road
Montvale, NJ 07645

 
August 7, 2008


Mr. Steve Shawley
21 Upper Conway Court
Chesterfield, MO 63017


Dear Steve,


The purpose of this letter, which serves as an addendum to your employment
agreement dated June 5, 2008, is to confirm additional considerations agreed to
by the Chairman and the Compensation Committee of the Board.


Since your new role as Chief Financial Officer requires relocation to North
Carolina, and results in the sale of both your Minneapolis and Missouri homes
during a downturn in the housing market, two exceptions to the Company’s
relocation policy have been approved. The first exception provides loss-on-sale
protection to cover the full difference between the appraisal value and the
documented purchase price paid for both homes. The second exception provides for
Company reimbursement to offset any additional taxes that may result from the
first exception.


Steve, if you have any questions or concerns regarding the provisions of this
letter, please do not hesitate to contact me directly on (201) 573-3137.


Very truly yours,


[ex10-9sig.jpg]


Robert C. Butler
Vice President, Global Compensation & Benefits
 
 
 

--------------------------------------------------------------------------------

 